USCA4 Appeal: 20-7667      Doc: 13         Filed: 04/20/2022    Pg: 1 of 3




                                              UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-7667


        GABRIEL JON RIOS,

                            Petitioner - Appellant,

                     v.

        WARDEN WILLIAMS,

                            Respondent - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at Aiken.
        Sherri A. Lydon, District Judge. (1:19-cv-02329-SAL)


        Submitted: March 30, 2022                                         Decided: April 20, 2022


        Before NIEMEYER, WYNN, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Gabriel Jon Rios, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-7667      Doc: 13          Filed: 04/20/2022     Pg: 2 of 3




        PER CURIAM:

               Gabriel Jon Rios seeks to appeal the district court’s order accepting the

        recommendation of the magistrate judge and denying relief on Rios’ 28 U.S.C. § 2254

        petition. Rios also seeks to appeal the court’s subsequent order denying his Fed. R. Civ.

        P. 59(e) motion.

               The orders are not appealable unless a circuit justice or judge issues a certificate of

        appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue

        absent “a substantial showing of the denial of a constitutional right.”           28 U.S.C.

        § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

        standard by demonstrating that reasonable jurists could find the district court’s assessment

        of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

        (2017). When the district court denies relief on procedural grounds, the prisoner must

        demonstrate both that the dispositive procedural ruling is debatable and that the petition

        states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

        134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               Limiting our review of the record to the issues raised in Rios’ informal brief, we

        conclude that Rios has not made the requisite showing. See 4th Cir. R. 34(b); see also

        Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

        document; under Fourth Circuit rules, our review is limited to issues preserved in that

        brief.”). Accordingly, we deny a certificate of appealability and dismiss the appeal.




                                                      2
USCA4 Appeal: 20-7667         Doc: 13    Filed: 04/20/2022   Pg: 3 of 3




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                 DISMISSED




                                                  3